Citation Nr: 0725987	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-35 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
a left foot disability claimed as due to VA surgery in 
September 1990.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1944 to May 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in July 2006 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  In September 1990 the veteran underwent a left modified 
McBride bunionectomy with adductor transfer and arthroplasty 
of left digits two through four at a VA hospital. 

2.  It is reasonably shown that as a result of that surgery 
she developed severe left foot arthritis which was an 
unforeseen consequence of the surgery.  


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 are met for arthritis as additional 
disability due to VA surgery in September 1990.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Inasmuch as the determination 
below constitutes a full grant of the claim that is being 
addressed, there is no reason to belabor the impact of the 
VCAA on this matter.

II.	38 U.S.C.A. § 1151

The veteran contends that her current left foot disability is 
a result of treatment she received at a VA medical facility 
in September 1990; specifically, she underwent left modified 
McBride bunionectomy with adductor transfer and arthroplasty 
of the left digits two through four, and has had pain and 
numbness thereafter. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery.  38 C.F.R. 
§ 3.361(b).  To establish actual causation, the evidence must 
show that the hospital care, medical or surgical treatment, 
or examination resulted in the veteran's additional 
disability.  Merely showing that a veteran received treatment 
and subsequently incurred an additional disability does not 
establish causation.  See 38 C.F.R. § 3.361(c).  The 
proximate cause of additional disability is the action or 
event that directly caused the disability, as distinguished 
from a remote contributing cause.  See 38 C.F.R. § 3.361(d).  
To establish that the proximate cause of the claimant's 
disability was some instance of fault on VA's part, the 
evidence must show that VA providers failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or that VA furnished the care without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  
Whether the proximate cause of the veteran's additional 
disability was an event not reasonably foreseeable is 
determined on a case-by-case basis depending on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment  
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures.  See 38 C.F.R. § 3.361(d)(2). 

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b).  Reasonable doubt is 
defined as an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  Reasonable doubt means a substantial doubt within the 
range of probability, not pure speculation or a remote 
possibility.  

In the case at hand, the veteran was seen with complaints of 
a bunion deformity and hammer toes in her left foot.  She 
stated that her left foot pain had increased during the past 
five years.  Specifically, she complained of chronic pain in 
the medial dorsal aspect of the first ray of her left foot, 
as well as in the second, third and fourth digits of her left 
foot.  She indicated that she walked two miles per day.  She 
underwent a left modified McBride bunionectomy with adductor 
transfer and arthroplasty of the left digits two through four 
at a VA medical facility in September 1990.  After surgery, 
she complained of pain and numbness in her left foot. 

In an August 2002 statement, the veteran complained that 
since her surgery, her toes are out of alignment and she has 
pain in her left foot.

In August 2002, the veteran's treating VA physician noted her 
complaints of pain, burning and numbness in her left foot 
since the September 1990 surgery.  He stated:

In review of her previous surgery that 
was done in 1990, it appears that the 
procedure of choice that was done at the 
time was possibly a modified bunionectomy 
and I felt that this was not a good 
choice for her foot deformity.  In my 
opinion, the [veteran] should have 
undergone Austin osteotomy with possible 
phlangeal osteotomy of the first segment. 
. . . I feel that [the veteran] is 
partially disabled and she is stable and 
is able to ambulate with some 
limitations.  She does have peripheral 
neuropathy and she has severe 
degenerative arthritis secondary to 
previous surgery and her previous hallux 
valgus and hammertoe deformities.

In an October 2003 opinion, a VA examiner stated that the 
veteran's "left foot neuroma neuritis was not initially 
attributable to her left foot surgery in 1990, and that the 
appropriate surgery was performed."  He stated:

After reviewing the [veteran's] complete 
medical record, it is the opinion of this 
evaluator that in order for the [veteran] 
to have sustained the nerve deficit and 
complaints that she claims, two separate 
nerves would have to be involved, the 
medial terminal branch of the deep 
peroneal nerve as well as the medial 
dorsal cutaneous branch of the 
superficial peroneal nerve.  As a PhD in 
anatomy, as well as a Board Certified 
Orthopedic Surgeon, it is the opinion of 
this evaluator that it is very unlikely 
that both these branches were damaged 
during her anesthetic administration 
prior to her surgery or during the 
surgery itself.  

In a February 2007 opinion, a VA examiner opined that it was 
"virtually impossible to state that any 'additional' 
disability has resulted from the surgery of September 1990" 
without resorting to mere speculation.

There is evidence that the veteran has additional disability 
as a result of the September 1900 surgery performed by VA 
physicians.  In an October 2003 opinion, a VA examiner stated 
that the veteran has severe degenerative arthritis secondary 
to previous surgery.  There is no medical opinion of record 
specifically to the contrary.  (In an October 2003 opinion, a 
VA specialist stated that the veteran's "left foot neuroma 
neuritis was not initially attributable to her left foot 
surgery in 1990."  He provided a detailed explanation of the 
reasons and bases for this opinion, i.e., that anatomical 
structure made such causality unlikely.  Therefore, any 
current neurological disability is excluded as additional 
disability due to the September 1900 surgery.)  

However, considered cumulatively, the medical opinions of 
record do suggest that following the September 1990 surgery 
the veteran developed severe arthritis in the left foot (it 
was not documented prior to the surgery).  The medical 
opinions regarding a possible nexus between the September 
1990 surgery and the subsequently found are conflicting; they 
consist of a August 2002 opinion by the veteran's VA treating 
opinion who indicated (without equivocation) that the 
arthritis is secondary to the surgery and a February 2007 VA 
examiner's opinion essentially to the effect that a finding 
of a nexus between the left foot arthritis and the VA surgery 
would be speculative.  As the August 2002 is by the veteran's 
VA treating physician (who presumably would be well aware of 
the course of development of the arthritis) and because it is 
given in more definite terms, the Board finds that opinion 
more probative.

Having concluded that the veteran's severe left foot 
arthritis is additional disability due to VA surgery, the 
Board proceeds to consideration of the further requirements 
necessary to establish § 1151 entitlement.  A review of the 
record did not reveal that prior to the September 1990 
surgery the veteran was advised that severe arthritis was an 
anticipated or expected consequence of the procedure.  
Consequently, it may reasonably be found that the 
postsurgical development of severe arthritis was an event not 
reasonably foreseeable.  [While further analysis is not 
necessary, it is noteworthy that the August 2002 opinion by 
the treating physician which appears to question the 
propriety of the surgical procedure performed in September 
1990 is accompanied by a more detailed explanation than that 
by the October 2003 opinion provider, who merely indicated 
that appropriate surgery was performed.]  

In light of the foregoing, the Board concludes that all of 
the legal requirements for establishing entitlement to 
benefits under 38 U.S.C.A. § 1151 are met, and that the award 
of such benefits for arthritis as additional disability 
resulting from VA surgery in September 1990 is warranted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 is 
granted for left foot arthritis as additional disability due 
to VA surgery in September 1990.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


